              Case 2:19-cr-00093-JLR Document 69 Filed 12/01/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                     CASE NO. CR19-0093JLR

11                              Plaintiff,               ORDER DENYING MOTION
                  v.                                     FOR REVIEW OF DETENTION
12                                                       ORDER
           DWAYNE BROOKS,
13
                                Defendant.
14

15         At Dkt. # 64, Defendant Dwayne Brooks asked the court to review his detention

16   status. The court asked for a memorandum regarding detention from both parties. Dkt.

17   # 65. They complied. Dkt. # 66 (Defendant’s memorandum); Dkt. # 67 (Government

18   memorandum). The court FINDS that oral argument on the motion is not necessary.

19         Based on its review of the docket, the court determines that Defendant is a risk of

20   nonappearance based on his criminal history, history of failures to appear, substance

21   abuse history, mental health history, lack of employment and unstable residential history.

22   Furthermore, the court determines that Defendant is a risk of danger based on his


     ORDER - 1
              Case 2:19-cr-00093-JLR Document 69 Filed 12/01/20 Page 2 of 2




 1   criminal history, criminal activity while under supervision, substance abuse and mental

 2   health history.

 3          Based on its determinations, the court FINDS that there is no condition or

 4   combination of conditions that would reasonably assure future court appearances and

 5   address the safety of any persons or the community.

 6          The court DENIES Defendant’s Motion for Review of Detention (Dkt. # 64) and

 7   ORDERS that Defendant continue to be detained.

 8          Dated this 1st day of December, 2020.

 9

10                                                   A
                                                     The Honorable James L. Robart
11
                                                     U.S District Court Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
